Citation Nr: 0214503	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right ankle fracture, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that increased the veteran's evaluation for his 
service connected residuals of a right ankle fracture to a 30 
percent evaluation.  The veteran continues to disagree with 
the level of evaluation assigned.


FINDING OF FACT

The veteran's residuals of a right ankle fracture are 
currently manifested by malunion, severe limitation of 
motion, and pain.  The overall impairment is commensurate 
with nonunion of the tibia and fibula with loose motion, 
requiring the use of a brace.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an evaluation of 40 percent, but no more, 
for the veteran's service connected residuals of a right 
ankle fracture, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Codes 5003, 5165, 5167, 5262, 5270, 5271 (2001). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed June 2000 rating 
action, and were provided a Statement of the Case dated 
August 2001, and a Supplemental Statement of the Case dated 
January 2002, which included information explaining the 
veteran's rights under the VCAA.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded an 
examination during the course of this claim, dated April 
2000.  Thus, under the circumstances in this case, and in 
light of the favorable decision below, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, even without specific notice as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.


Entitlement to an increased evaluation for the residuals of a 
right ankle fracture

A review of the record reflects that service connection was 
established for the residuals of a fracture of the right 
ankle at a 20 percent evaluation by an August 1969 decision.  
This decision was based on service medical records which 
showed that the veteran had been hospitalized in service for 
a fracture of the ankle, and the results of a VA examination 
which showed limitation of motion of the ankle, soft tissue 
swelling, and an X-ray revealing an old ununited fracture of 
the medial malleolus and a healed fracture of the lower 
fibula.  Rating decisions dated July 1971 and September 1992, 
as well as a Board decision dated April 1995, confirmed and 
continued the veteran's 20 percent evaluation.

In October 1999, the veteran again filed for an increased 
rating for his service connected residuals of a right ankle 
fracture.  Although the veteran was granted an increased 
evaluation to 30 percent, he continues to disagree with this 
evaluation. Essentially, it is maintained that the evaluation 
currently assigned for the veteran's service-connected 
residuals of a right ankle injury is not adequate, given the 
current symptomatology of this disability.  The recent 
evidence of record includes the reports of VA outpatient 
treatment, and a VA examination.

The veteran was seen several times in 1999 with complaints of 
increasing pain and swelling of his right ankle.  The veteran 
was diagnosed with post traumatic arthritis of the right 
ankle.  He was scheduled for therapy, and ankle joint fusion 
was suggested.  The veteran was given a transcutaneous 
electrical nerve stimulation (TENS) unit to help control his 
ankle pain.

The veteran received a VA examination in April 2000.  The 
results of that examination indicate, in relevant part, that 
the veteran was noted to ambulate with a cane.  He had pain 
in the ankle and lower leg all of the time on the right side.  
He had swelling on the above area.  The veteran could not 
run, do heavy lifting, prolonged walking, or standing.  He 
had difficulty getting up and down stairs.  He could not 
kneel or squat.  He could not play sports.  Examination of 
the right ankle found it to be tender.  He could not ambulate 
on the toes or on his heels due to pain.  The right ankle and 
arch of the right foot were normal.  As to range of motion of 
the right ankle, the veteran could not extend, flex, adduct, 
or abduct on the right ankle at all due to pain.  He had 
marked limited range of motion of the right ankle due to 
pain.  Examination of the right lower leg revealed mild edema 
and tenderness.  There was no atrophy of the muscles.  There 
was mild edema noted on the right ankle.  

The examiner noted that X-rays taken of the veteran revealed 
a healed fracture in the distal fibula.  Minimal deformity 
was left.  There was a nonunion fracture in the medial 
malleolus.  Mild degenerative changes were seen in the ankle 
joints.  No soft tissue calcification was noted.  The veteran 
was diagnosed with degenerative joint disease of the right 
ankle, a healed fracture of the right fibula, and a nonunion 
of the right medial malleolus fracture.

As noted, it is maintained that the 30 percent disability 
evaluation currently assigned to the veteran's ankle 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2001).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected 
residuals of a right ankle fracture are currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2001), for impairment of the tibia and fibula.  That 
code provides for a 30 percent evaluation for malunion of the 
tibia and fibula with marked knee or ankle disability.  A 40 
percent disability rating requires nonunion of the tibia and 
fibula with loose motion, requiring a brace.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2001), for ankylosis of the ankle.  For 
a 30 percent evaluation, it must be shown that plantar 
flexion is between 30 and 40 degrees, or that dorsiflexion is 
between zero and 10 degrees.  A 40 percent rating requires 
plantar flexion at more than 40 degrees, or dorsiflexion at 
more than 10 degrees, or with abduction, adduction, inversion 
or eversion deformity.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  That code indicates that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion.  The Board points 
out that, a list of major joints can be found at 38 C.F.R. § 
4.45 (2001), which includes the ankle.  A 20 percent rating 
would be warranted for X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

38 C.F.R. § 4.71a (2001), Diagnostic Code 5271, provides for 
rating limitation of motion of the ankle.  This code provides 
a 10 percent rating if the limitation is moderate, and a 
maximum 20 percent rating if the limitation is marked.  The 
normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the ankle.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A 40 percent rating is provided for loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5167 (2001).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, Diagnostic Code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  38 C.F.R. 
§ 4.68.

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 40 percent 
disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
commensurate with nonunion of the tibia and fibula with loose 
motion requiring a brace.  This rating is thought to take 
into account the significant pain reported, and other 
functional limitations.  In this regard, the Board finds the 
veteran's limitation of motion as found in his most recent VA 
examination to be so severe as to warrant a rating as if his 
ankle were severely ankylosed, such that a 40 percent rating 
would be warranted.  The highest rating available under the 
codes governing limitation of motion of the ankle would be 20 
percent, for marked limited motion of the ankle, which is 
less than the current rating the veteran receives, and which 
the Board feels does not adequately reflect the current level 
of the veteran's disability.  Therefore, the Board finds that 
a 40 percent rating under Diagnostic Code 5262, the maximum 
rating available under that Code, would be in order.

The Board however, does not feel that the veteran's severe 
limitation of use of his ankle constitutes the complete loss 
of use of a foot, such that a rating under Diagnostic Code 
5167 would be warranted.  That rating would result in no 
increase, as there is a 40 percent rating limitation assigned 
by the amputation rule.  He would not be equally well served 
by a prosthesis, so a rating under this code would not be 
indicated.  See also 38 C.F.R. § 4.63.

The Board further points out that the amputation rule, as 
noted above, at 38 C.F.R. § 4.68, provides that the highest 
rating that the veteran could receive for disabilities below 
the knee cannot exceed the 40 percent evaluation the veteran 
would receive if he were to have an amputation below the 
knee.  Therefore, as the veteran is now granted an increased 
evaluation to 40 percent, the veteran is now receiving the 
highest schedular evaluation available for his ankle 
disability.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation of 40 percent but no 
more, for the residuals of a right ankle fracture is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

